DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,518,303 in view of Simpson et al (US 2004/0172222). Claim 1 of the application is not patentably distinct from claim 1 of the patent because claim 1 of the application is obvious over claim 1 of the patent.  With regard to claim 1 of the application, claim 1 of the patent discloses a medical fluid therapy system comprising a medical fluid pumping apparatus configured to pump a medical fluid from a medical fluid container through a line extending from the medical fluid container (claim 1, lines 2-6), and an alarm feature configured to generate a first alarm signal associated with a first low level event of the container, generate a second alarm signal with a second low lever event of the fluid container (claim 1, lines 12-19), receive an activation of a snooze element for deactivating the first alarm signal after the first low level event has occurred and enabling the second alarm signal to be activated upon occurrence of the second low level event (claim 1, lines 20-24).  Claim 1 of the patent does not explicitly disclose the claimed processor, however a processor is In re Goodman, 29USPQ2d 2010 (Fed. Cir. 199).  Since claim 1 of the application is obvious over claim 1 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meinzer et al (US 95,782,805) in view of Simpson et al (US 2004/0172222).
Regarding claim 1, Meinzer discloses a medical fluid therapy system (infusion pump: abstract) comprising a medical fluid pumping apparatus 10 configured to pump a medical fluid from a medical fluid container through a line extending from the medical fluid container (col. 15, lines 11-13), a processor including an alarm feature (microprocessor generating user interface information: abstract) configured to generate a first alarm signal associated with a first low level even of the medical fluid in the medical fluid container (container empty alert: col. 17, lines 12-15), generate a second alarm signal associated with a second low lever event of the medical fluid in the medical fluid container (container empty alarm: col. 18, lines 43-46), and receive an activation of a snooze element for deactivating the first alarm signal after the first low level event has occurred and enabling the second alarm signal to be activated upon 
Claim 1 differs from Meinzer in calling for a server communicatively coupled to the processor via a computer network, the server configured to receive the first alarm signal and the second alarm signal from the processor, and route the alarm signals for display at a user device.  Simpson teaches a medical fluid therapy system wherein the processor associated with the pump is in communication with a server (page 40, para. 045), the server configured to receive alarm signals from the processor and route the signals for display on a remote user device (page 38, para. 0432) which allows a practitioner to monitor multiple patients at once. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meinzer to include the server and remote display as taught by Simpson so that a single practitioner can monitor multiple patients at one time and be provided with alert signals when the practitioner is not physically present in the patient’s room.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783